ON REHEARING
I ¡PER CURIAM.
A rehearing was granted on the motion of the Bank, with Judges Stewart and Gaskins voting to deny the application.
The majority of the five-judge rehearing panel adopts as its opinion the dissenting opinion on the original hearing. On this record, Ms. Price did not meet her burden of proving that the 1989 appraisal was “defective.” The trial court was clearly wrong in denying the Bank a deficiency judgment.
DECREE
The judgment is reversed and the matter is remanded to the trial court to calculate the amount of the deficiency and render a judgment consistent with this opinion at the cost of appellee.
REVERSED AND REMANDED.
STEWART and GASKINS, JJ., dissent for reasons expressed in the opinion on original hearing.